El .Juez Presidente Sr. Quiñones,
emitió la opinión del Tribunal.
A escrito presentado en esta Corte Suprema por el abo-gado D. .Frank Antonsanti á nombre de D. Pedro Simón Battistini en solicitud de un auto de certiorari contra la Corte de Distrito de Pouce para que remitiera á esta Su-perioridad originales ó eu testimonio los autos del pleito seguido en aquel Tribunal por D. Manuel Antonio Zeno y Gandía contra Da. Clementina Albina Voight de Castro, sobre nulidad de ciertas actuaciones, á fin de que por esta Corte Suprema se revisaran y en su caso se corrigie-ran los procedimientos ilegales seguidos por aquel Tribunal contra el peticionario como apoderado de la Da. Cle-mentina con motivo del cobro que le hacía el ahogado Don Julio M. Padilla de los honorarios devengados en di dio pleito como defensor que fue de la citada Sra., se libró el Auto de Certiorari solicitado y recibidos que fueron en este Tribunal los autos originales del pleito de referencia, *198se señaló clía liara la vista del recurso, á cuyo acto concu-rrieron los abogados defensores de- ambas partes, álegan-do cada uno lo que estimó pertinente á su derecho.
Be los autos remitidos por la Corte de Distrito de .Ponce resulta en efecto que entablada la demanda ante el ex-tinguido Tribunal del Distrito de aquella ciudad, en diez de Julio de mil novecientos uno, por el abogado Don Luciano Ortíz Antón, á nombre de Don Manuel Antonio Zeno y Gandía contra Da. Clementina Vnight de Castro, en .pleito ordinario de mayor cuantía sobre nulidad de un juicio ejecutivo sumario seguido por esta Sra. contra el demandante en cobro de un crédito hipotecario y sustan-ciado por todos sus trámites el juicio, en el que llevó la re-presentación y defensa de la Da. Clementina, el Abogado Don Julio Ma. Padilla, se señaló día para la celebración del juicio oral, y en este estado el asunto, presentó el abo-gado Sr. Padilla, un escrito con fecha primero de Diciem-bre del año siguiente, acompañado de una cuenta de ho-norarios, ascendentes á la suma de doscientos sesenta pesos, j \irando que no le habían sido satisfechos, y pidiendo que de conformidad con lo que disponía el artículo doce de la Ley de Enj. Civil, se requiriera á Don Pedro Simón Battistini, como apoderado que era de la Da. Clementina y'bajo cuyas instrucciones había llevado la defensa, para que le pagara dichos honorarios, percibido de apremio si no lo verificara dentro del término de cinco días. El Tribunal por provisto del día siguiente, ó sea dos de Diciembre de mil novecientos tres, proveyó de conformidad á lo. solicitado por el Sr. Padilla, pero pedido por Battis-tini que el requerimiento se entendiera personalmente con la Da; Clementina, é instruido de este escrito el cita-do Padilla, en este estado quedaron las diligencias, hasta que en ocho de Marzo del año siguiente presentó otro es-crito el Abogado Sr. Padilla insistiendo nuevamente en sus'pretensiones y pidiendo que, no habiendo Battistini verificado el pago, se decretara el apremio contra él, y se *199le embargaran ciertas alhajas que designó' como de su propiedad, á lo que se proveyó de conformidad por provi-dencia de nueve del mismo mes de Marzo. Apelada esta providencia por Battistini dentro del término de tercero día después de notificado, y negada la apelación, lo mis-mo que la reforma que también solicitara de la providen-cia denegatoria de aquel recurso, y practicadas 'siempre á solicitud del Sr. Padilla, ciertas diligencias para el nom-bramiento de peritos tasadores de las alhajas embarga-das, permaneció en tal estado el asunto hasta la presen-tación del recurso interpuesto por Battistini ante esta Corte Suprema y consiguiente remisión de los autos á esta Superioridad para la resolución del recurso.
Ahora bien;' en vista de estos antecedentes es de opi-nión el Juez que suscribe que el procedimiento seguido por el extinguido Tribunal del Distrito de Ponce para ha-cer efectivos por la vía de apremio contra Don Pedro Si-món Battistini como apoderado de Doña Clementina Voight de Castro, los honorarios devengados por el abo-gado de esta Sra. Don Julio Ma. Padilla, en el pleito que se ha referido, es realmente un procedimiento irregular y anómalo puesto que se ha condenado al pago al Sr. Bat-tistini en el concepto de apoderado de la parte obligada y se le han embargado bienes de su propiedad particular con infracción manifiesta de la ley que regula y define esta clase de procedimientos.
Ciertamente que la Ixm de Enjuiciamiento Civil anti-gua en su artículo 12, autorizaba á los abogados para co-brar sus honorarios por la vía de apremio, pero esto co-mo la misma ley lo determinaba se entendía sólo contra el Procurador que hubiera -intervenido en los autos, ó cuando éste no intervenía, contra la misma parte á quien defendía el abogado; y es claro que este procedimiento excepcional y extraordinario que la ley autorizaba contra ciertas y determinadas'personas, por su inexcusable *200responsabilidad al pago de los honorarios devengados por el abogado defensor, no podía entenderse contra ninguna otra persona más de las designadas por la ley como se ha practicado en el presente caso, dirigiendo el apremio contra el apoderado de la parte deudora; pites mi el apode-rado es la misma parte obligada que es contra qiiien quie-re la lev que se entiendan el requerimiento de pago y el apremio en su caso cuanto por que la responsabilidad de los apoderados al pago de las obligaciones de sus causan-tes es condicional y depende de las instrucciones que de éstos hubieren recibido.
El procedimiento seguido por el extinguido Tribunal del Distrito de Ponce contra Don Pedro Simón Battisti-ni en el asunto de que se trata, resulta pues un procedi-miento ilegal y por consiguiente ineficaz y nulo; en todas sus partes; y como el auto de Certiorari tiene precisa-mente por objeto que los Tribunales Superiores puedan ' revisar y corregir los errores cometidos en el orden del procedimiento por los Jueces inferiores mientras no exista otro remedio ordinario para invalidarlos como su-cede en el presente caso en el que el recurso ordinario de la apelación: para ante esta Corte Suprema no era proce-dente por no llegar la suma reclamada á la cuantía nece-saria para que fuera admisible aquel recurso, con arre-'g’lo á las leyes anteriores al nuevo Código de Enjuicia-miento Civil; por todas estas consideraciones el Juez que suscribe es de parecer que debe declararse con lugar el "recurso de Certiorari establecido por Don Pedro Simón Battístini, y en su consecuencia que debe declararse nulo el procedimiento de apremio seguido contra 61 por el ex-tinguido Tribunal de Distrito de Ponee, para hacer efec-tivos los honorarios devengados por el Abogado Don Julio Ma. Padilla como defensor de Da. Clementina Voight di?. Castro en el pleito de referencia, reponiéndose las ac-tuaciones al estado qué tenían en la fecha en que fué pre-sentarlo el escrito del abogado Sr. Padilla pidiendo el re-*201querimiento de pago y apremio en su caso contra Don Pedro Simón Battistini, ó sea en primero de Diciembre de mil novecientos tres, y devolviéndose los autos del pleito al Tribunal de Distrito de Ponce con copia de la resolución que se dicte, para su cumplimiento y demás efectos que procedan con arreglo á derecho.

Con lugar.

Jueces concurrentes: Sres. Hernández, Pignoras, Mac Leary y Wolf.